                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

American Advisors Group                             CIVIL ACTION NO:

                Plaintiff                           COMPLAINT

                        vs.                         RE: VACANT REAL PROPERTY -
                                                    1680 Pequawket Trail, Hiram, ME 04041

Benjamin P. Campo, Jr., Esq., Special               Mortgage:
Administrator of the Estate of Richard J.           September 3, 2013
Cultrera                                            Book 616, Page 677


              Defendant
Secretary of Housing and Urban
Development

                Party-In-Interest

              UPON INFORMATION AND BELIEF THIS PROPERTY IS VACANT

       NOW COMES the Plaintiff, American Advisors Group, by and through its attorneys,

Doonan, Graves & Longoria, LLC, and hereby complains against the Defendant, Benjamin P.

Campo, Jr., Esq., Special Administrator of the Estate of Richard J. Cultrera, as follows:

                               JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

       because the Plaintiff and Defendant are citizens of different states and the matter in

       controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

       dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

       an appropriate pleading, may declare the rights and other legal relations of any interested

       party seeking such declaration, whether or not further relief is or could be sought under 28

       U.S.C. § 2201.
2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

   object of this litigation is a Note executed under seal currently owned and held by American

   Advisors Group, in which the Defendant, Benjamin P. Campo, Jr., Esq., Special

   Administrator of the Estate of Richard J. Cultrera, is the obligor and the total amount owed

   under the terms of the Note is One Hundred Fifty-Two Thousand One Hundred Thirty and

   71/100 ($152,130.71) Dollars, plus attorney fees and costs associated with the instant action;

   thus, the amount in controversy exceeds the jurisdictional threshold of seventy-five

   thousand ($75,000.00) dollars.

3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial

   portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

   property is located in Maine.

                                         PARTIES

4. American Advisors Group is a corporation with its principal place of business located at

   3800 W. Chapman Avenue, 3rd Floor, Orange, CA 92868.

5. The Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator of the Estate of

   Richard J. Cultrera, is a resident of Westbrook, County of Cumberland and State of Maine.

6. The Party-in-Interest, Secretary of Housing and Urban Development, is located at 451

   Seventh Street SW, Washington D.C. , DC 20410.
                                          FACTS

7. On May 30, 1997, by virtue of a Warranty Deed from Donald W. Trafford and Deborah A.

   Trafford, which is recorded in the Oxford County Registry of Deeds in Book 373, Page

   102, the property situated at 1680 Pequawket Trail, County of Oxford, and State of Maine,

   was conveyed to Richard J. Cultrera and Martha J. Cultrera, being more particularly described

   by the attached legal description. See Exhibit A (a true and correct copy of the legal

   description is attached hereto and incorporated herein).

8. On September 3, 2013, Defendant, Richard J. Cultrera, executed and delivered to American

   Advisors Group a certain Note under seal in the amount of $225,000.00. See Exhibit B (a

   true and correct copy of the Note is attached hereto and incorporated herein).

9. To secure said Note, on September 3, 2013, Defendant, Richard J. Cultrera executed a

   Mortgage Deed in favor of Mortgage Electronic Registration Systems, Inc., as nominee for

   American Advisors Group, securing the property located at 1680 Pequawket Trail, Hiram,

   ME 04041 which Mortgage Deed is recorded in the Oxford County Registry of Deeds in

   Book 616, Page 677. See Exhibit C (a true and correct copy of the Mortgage is attached

   hereto and incorporated herein).

10. The Mortgage was then assigned to American Advisors Group by virtue of an Assignment

   of Mortgage dated April 2, 2018 and recorded in the Oxford County Registry of Deeds in

   Book 668, Page 121. See Exhibit D (a true and correct copy of the Assignment of

   Mortgage is attached hereto and incorporated herein).

11. Upon information and belief, Richard J. Cultrera passed away on or about February 26, 2018.

12. On May 15, 2019, a Petition for Formal Appointment of Special Administrator, dated March

   15, 2019, was filed in the Oxford County Probate Court, Docket No. 2019-0199, for the

   appointment of Benjamin P. Campo, Jr., Esq., as Special Administrator.
13. On September 11, 2019, an Order on Appointment of Special Administrator was entered in

   Oxford County Probate Court, Docket No. 2019-0199, by the Honorable Jarrod Crockett.,

   which found that the Appointment of Special Administrator was necessary and appointed

   Benjamin P. Campo, Jr., Esq..

14. On November 26, 2019, the Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator

   of the Estate of Richard J. Cultrera, was sent a Notice of Mortgagor's Right to Cure, as

   evidenced by the Certificate of Mailing (herein after referred to as the “Demand Letter”).

   Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator of the Estate of Richard J.

   Cultrera, is not personally liable and accordingly, this action does not seek any personal

   liability on the part of the Defendant, but only seeks in rem judgment against the property.

   See Exhibit E (a true and correct copy of the Demand Letter is attached hereto and

   incorporated herein).

15. The Demand Letter informed the Defendant, Benjamin P. Campo, Jr., Esq., Special

   Administrator of the Estate of Richard J. Cultrera, of the payment due date, the total

   amount necessary to cure the default, and the deadline by which the default must be cured,

   which was thirty-five (35) days from receipt of the Demand Letter. See Exhibit E.

16. The Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator of the Estate of

   Richard J. Cultrera, failed to cure the default prior to the expiration of the Demand Letter.

   Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator of the Estate of Richard J.

   Cultrera, is not personally liable and accordingly, this action does not seek any personal

   liability on the part of the Defendant, but only seeks in rem judgment against the property.

17. The Plaintiff, American Advisors Group, is the present holder of the Note pursuant to

   endorsement by the previous holder (if applicable), payment of value and physical
   possession of the Note in conformity with 11 M.R.S. § 3-1201, et seq., and Simansky v. Clark,

   147 A. 205, 128 Me. 280 (1929).

18. The Plaintiff, American Advisors Group, is the lawful holder and owner of the Note and

   Mortgage.

19. The Plaintiff, American Advisors Group, hereby certifies that all steps mandated by law to

   provide notice to the mortgagor pursuant to 14 M.R.S.A. § 6111 and/or the Note and

   Mortgage were strictly performed.

20. Secretary of Housing and Urban Development is a Party-in-Interest pursuant to a Mortgage

   in the amount of $225,000.00 dated September 3, 2013, and recorded in the Oxford County

   Registry of Deeds in Book 616, Page 690 and is in second position behind Plaintiff's

   Mortgage.

21. The total debt owed under the Note and Mortgage as of July 31, 2020 is One Hundred

   Fifty-Two Thousand One Hundred Thirty and 71/100 ($152,130.71) Dollars, which

   includes:

                  Description                                Amount
   Principal Balance                                                      $90,899.47
   Interest                                                               $30,282.66
   MIP                                                                    $12,891.97
   Taxes                                                                   $3,823.11
   Insurance                                                               $3,276.00
   Appraisals                                                                $850.00
   Preservation                                                            $9,527.50
   Inspections                                                               $580.00
   Grand Total                                                          $152,130.71
22. Upon information and belief, the Defendant, Benjamin P. Campo, Jr., Esq., Special

    Administrator of the Estate of Richard J. Cultrera, is not presently in possession of the

    subject property originally secured by the Mortgage.

23. Upon information and belief, based upon information provided by the client, the subject

    premises is vacant.

                      COUNT I – FORECLOSURE AND SALE

24. The Plaintiff, American Advisors Group, repeats and re-alleges paragraphs 1 through 23 as

    if fully set forth herein.

25. This is an action for foreclosure and sale respecting a real estate related Mortgage and title

    located at 1680 Pequawket Trail, Hiram, County of Oxford, and State of Maine. See Exhibit

    A.

26. The Plaintiff, American Advisors Group, is the holder of the Note referenced in Paragraph

    8 pursuant to endorsement by the previous holder (if applicable) and physical possession of

    the aforesaid Note in conformity with Title 11, section 3-1201, et seq. of the Maine Revised

    Statutes and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929). As such, Plaintiff, American

    Advisors Group, has the right to foreclosure and sale upon the subject property.

27. The Plaintiff, American Advisors Group, is the current owner and investor of the aforesaid

    Mortgage and Note.

28. The Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator of the Estate of

    Richard J. Cultrera, is presently in default on said Mortgage and Note, having failed to make

    the monthly payment due February 26, 2018, and all subsequent payments, and, therefore,

    has breached the condition of the aforesaid Mortgage and Note. Defendant, Benjamin P.

    Campo, Jr., Esq., Special Administrator of the Estate of Richard J. Cultrera, is not personally
       liable and accordingly, this action does not seek any personal liability on the part of the

       Defendant, but only seeks in rem judgment against the property.

   29. The total debt owed under the Note and Mortgage as of July 31, 2020 is One Hundred

       Fifty-Two Thousand One Hundred Thirty and 71/100 ($152,130.71) Dollars, which

       includes:

                      Description                                  Amount
       Principal Balance                                                        $90,899.47
       Interest                                                                 $30,282.66
       MIP                                                                      $12,891.97
       Taxes                                                                     $3,823.11
       Insurance                                                                 $3,276.00
       Appraisals                                                                  $850.00
       Preservation                                                              $9,527.50
       Inspections                                                                 $580.00
       Grand Total                                                             $152,130.71


   30. The record established through the Oxford County Registry of Deeds indicates that there

       are no public utility easements recorded subsequent to the Mortgage and prior to the

       commencement of these proceedings affecting the mortgaged premises at issue herein.

   31. By virtue of the Defendant’s breach of condition, the Plaintiff hereby demands a

       foreclosure and sale on said real estate.

   32. Notice in conformity with 14 M.R.S.A. §6111 and/or the Note and Mortgage was sent to

       the Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator of the Estate of Richard

       J. Cultrera, on November 26, 2019, evidenced by the Certificate of Mailing. See Exhibit E.

                                    PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, American Advisors Group, prays this Honorable Court:

   a) Issue a judgment of foreclosure and sale in conformity with Title 14 § 6322;
   b) Grant possession to the Plaintiff, American Advisors Group, upon the expiration of the

       period of redemption;

   c) Find that the Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator of the Estate

       of Richard J. Cultrera, is not personally liable and accordingly, this action does not seek any

       personal liability on the part of the Defendant, but only seeks in rem judgment against the

       property, is in breach of the Note by failing to make payment due as of March 1, 2014, and

       all subsequent payments;

   d) Impose the applicable time periods for redemption, etc. as reflected in 14 M.R.S.A. §6322;

   e) Find that the Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator of the Estate

       of Richard J. Cultrera, has no personal liability in this matter, a Judgment in this matter can

       be imposed in rem against the property commonly known as and numbered as 1680

       Pequawket Trail, Hiram, ME 04041; and

   f) For such other and further relief as this Honorable Court deems just and equitable.




                                                       Respectfully Submitted,
                                                       American Advisors Group,
                                                       By its attorneys,

Dated: August 3, 2020
                                                       /s/ John A. Doonan, Esq.
                                                       /s/ Reneau J. Longoria, Esq.
                                                       John A. Doonan, Esq., Bar No. 3250
                                                       Reneau J. Longoria, Esq., Bar No. 5746
                                                       Attorneys for Plaintiff
                                                       Doonan, Graves & Longoria, LLC
                                                       100 Cummings Center, Suite 225D
                                                       Beverly, MA 01915
                                                       (978) 921-2670
                                                       JAD@dgandl.com
                                                       RJL@dgandl.c
